Citation Nr: 1027081	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  04-38 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to March 1958 and 
from January 1961 to January 1970.  He also had additional 
service in the U.S. Naval Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore Maryland, 
which denied service connection for a bilateral knee condition, a 
bilateral foot condition, a back condition, hypertension, 
bilateral hearing loss, a heart condition, diabetes mellitus, 
numbness of the right leg arthritis, and for "non-specific but 
atypical incidents."

In November 2007, the Veteran testified at a hearing held before 
the undersigned.  At that time, he withdrew his claims concerning 
service connection for a right knee condition, a heart condition, 
diabetes mellitus, numbness of the right leg, arthritis, and for 
"non-specific but atypical incidents." 38 C.F.R. § 20.204 (2009).  
Therefore, the five issues listed on the first page of this 
decision are the only issues remaining on appeal.  In February 
20008, the Board remanded the appeal for additional development.

The claim of service connection for hypertension is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The preponderance of the competent and credible evidence shows 
that a bilateral hearing loss disability was caused by the 
Veteran's military service.

2.  The preponderance of the competent and credible evidence is 
against finding that a chronic left knee disorder was present in-
service, arthritis of the left knee manifested itself to a 
compensable degree in the first post-service year, or that a 
current left knee disorder is related to service.

3.  The preponderance of the competent and credible evidence is 
against finding that a chronic disorder of either foot was 
present in-service, arthritis of either foot manifested itself to 
a compensable degree in the first post-service year, or that a 
current disorder of either foot is related to service.

4.  The preponderance of the competent and credible evidence is 
against finding that a chronic back disorder was present in-
service, arthritis of the back manifested itself to a compensable 
degree in the first post-service year, or that a current back 
disorder is related to service.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  A left knee disorder was not incurred in or aggravated by 
military service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

3.  A bilateral foot disorder was not incurred in or aggravated 
by military service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

4.  A back disorder was not incurred in or aggravated by military 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the United 
States Court of Appeals for Veterans Claims (Court) observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  

As to the claim of service connection for bilateral hearing loss, 
given the fully favorable decision contained herein, the Board 
finds that discussion of the VCAA notice provided to the Veteran 
is unnecessary, since any deficiency in the timing or content of 
such notice would constitute harmless error.  To whatever extent 
the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as a 
disability rating and effective date, the Board finds that the RO 
will address any applicable downstream issues when effectuating 
the award and therefore any failure to provide this notice at 
this junction cannot prejudice the claimant because he will be 
free to appeal any unfavorable finding by the RO regarding the 
disability rating and effective date.

As to the claims of service connection for left knee, feet, and 
back disorders, the Board notes that as to all the issues on 
appeal there is no issue as to providing an appropriate 
application form or completeness of the application.  There are 
also no issues as to veteran status.

Next, the Board finds that written notice provided in April 2001 
and June 2001, prior to the January 2003 rating decision, along 
with the notice provided in April 2006, April 2007, March 2008, 
and September 2008 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the laws and regulations governing 
the assignment of disability ratings and effective dates as 
required by the Court in Dingess, supra.  While the Veteran was 
not provided adequate prior to the initial adjudication of his 
claims, providing him this notice in the post-adjudicatory 
letters, followed by a readjudication of the claims in the June 
20098 supplemental statement of the case, "cures" any timing 
problem associated with inadequate notice or the lack of notice 
prior to an initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  Additionally, the Board finds that even if the 
above letters failed to provide the Veteran with adequate 38 
U.S.C.A. § 5103(a) notice, this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claims after reading the 
above letters as well as the rating decision, statement of the 
case, Board remand, and supplemental statements of the case.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a review of 
the record on appeal shows that VA obtained and associated with 
the record all available and identified in-service, reserve 
component, and post-service records including his records from 
Andrew's Air Force Base.  Moreover, in January 2007 the RO was 
specifically notified by Andrew's Air Force Base that they had no 
additional treatment records of the Veteran.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is 
not a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to specifically 
identified documents that by their description would be facially 
relevant and material to the claim").  Additionally, while the 
appeal was in remand status, VA not only obtained and associated 
with the claims files the Veteran's private treatment records 
from the eight healthcare provides that he provided new 
authorizations but the claimant also provided VA with his 
treatment records from two other healthcare providers.  
Furthermore, in July 2009 the Veteran thereafter notified VA that 
he had no other evidence to provide VA in support of his claims.  
The Board thereafter finds that there has been substantial 
compliance with its February 2008 remand directions regarding 
obtaining missing private treatment records and a remand for 
additional development is not required.  See Dyment v. West, 
13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 
(2008).

Lastly, the Board finds that while the Veteran was not provided a 
VA examination in connection with these claims, a remand for VA 
examinations is not required when, as in this appeal, the post-
service treatment records are negative for the diagnosed 
disorders for at least seventeen years following the claimant's 
separation from his second period of active duty.  See 
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding that if 
the evidence of record does not establish that the Veteran 
suffered an event, injury, or disease in service, no reasonable 
possibility exists that providing a medical examination or 
obtaining a medical opinion would substantiate the claim and 
therefore VA does not have an obligation to provide the claimant 
with such an examination or obtain an opinion because "a medical 
examination or opinion generally could not fill the gap left by 
the other evidence in establishing a service connection."); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the 
Board is not required to accept a medical opinion that is based 
on the veteran's recitation of medical history). 

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran in writings and testimony to VA contended that his 
bilateral hearing loss, left knee, feet, and back disorders were 
caused by his military service.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a 
degree of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Bilateral Hearing Loss Claim

As to evidence of in-service incurrence of a disease or injury, 
the Board finds that the Veteran is both competent and credible 
to report on the fact that he was exposed loud noise while on 
active duty.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, the Board will concede that 
the Veteran had acoustic trauma while on active duty.  

As to medical evidence of a current disability, the Board notes 
that reserve component audiological examinations starting in May 
1982 show the Veteran being diagnosed with left ear hearing loss 
as defined by 38 C.F.R. § 3.385 and audiological examinations 
starting in March 1999 also show the claimant being diagnosed 
with right ear hearing loss as defined by VA.  

As to medical evidence of a nexus between the claimed in-service 
injury and the current disability, after a review of the record 
on appeal and an examination of the claimant, the May 2009 
addendum to the February 2009 VA audiological examination 
included the opinion that it is as least as likely as not that 
the Veteran's current bilateral hearing loss is caused by or a 
result of his noise exposure during military service.  This 
opinion is not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

Therefore, with granting the Veteran the benefit of any doubt in 
this matter, the Board concludes that service connection for 
bilateral hearing loss is warranted because the record contains 
medical evidence of a current disability, evidence of the in-
service incurrence of an injury, and medical evidence of a nexus 
between the in-service injury and the current disability.  See 38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2009); 
Hickson, supra.

The Left Knee, Feet, and Back Disorder Claims

As to in-service incurrence under 38 C.F.R. § 3.303(a), the Board 
that as to the claim of service connection for a left knee 
disorder, service treatment record from the Veteran's second 
period of active duty show his complaints and treatment in July 
1962 for knee pain and swelling but with a negative x-ray and no 
diagnosis.  

As to the claim of service connection for a foot disorder, 
service treatment record from the Veteran's first period of 
active duty show in August 1958 treatment for a foot problem 
without a diagnosis but an opinion that they look good.  
Thereafter, treatment records from his second period of active 
duty show in June 1966 complaints of left middle toes numbness 
with decreased pin-prick sensation and no diagnosis and in 
February 1967 complaints and treatment for a fracture of the 
right hallux.  A reserve component treatment record dated in June 
1981 thereafter showed the Veteran's complaints and treatment for 
third plantar stiffness diagnosed as a contusion and not a 
fracture or gout and a May 1982 reserve component examination 
thereafter noted a history of a cosmetic partial amputation of 
the 2nd toe on his left foot.  

As to the claim of service connection for a back disorder, 
service treatment records from the Veteran's second period of 
active duty show his complaints and treatment in February 1961 
for a low back pain and swelling diagnosed as a contusion.  

Moreover, the Board finds that the Veteran is both competent and 
credible to report on the fact that he had pain, limitation of 
motion, and/or swelling in his left knee, feet, and back during 
both of his periods of active duty because such symptoms are 
observable by a lay person.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  

However, service treatment records for the Veteran's first period 
of active duty, including March 1956 and February 1958 
examinations and the July 1959 separation examination are 
negative for complaints, diagnoses, or treatment regarding the 
left knee or back.  Moreover, the problem with the feet that was 
seen in the August 1958 service treatment record, was not noted 
at the time of the July 1959 separation examination.  Similarly, 
while treatment records from the Veteran's second period of 
active duty noted some problems with the left knee, feet, and 
back, and the Veteran is competent and credible to report on his 
observable adverse symptomatology, the Board finds more credible 
the subsequent service examinations, dated in January 1962, June 
1963, January 1964, and May 1966 as well as the January 1970 
separation examination, which are negative for either a history 
of a diagnosis of a chronic left knee, foot, and/or back disorder 
than the single treatment records found in the in-service record 
or the Veteran's lay statements.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  As to the left knee, the Board also finds more probative 
the opinion by the July 1962 healthcare provided that despite the 
Veteran's complaints of knee pain and swelling, x-rays were 
negative than the appellant's claims that this record documents 
chronic left knee disorder.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).  As to the 
feet, the Board also finds more probative the opinion by the July 
1966 healthcare provided that the Veteran did not have any 
current foot problems after reviewing negative x-rays than the 
claimant's lay assertions to the contrary.  Id.  Accordingly, 
entitlement to service connection for left knee, foot, and back 
disorders based on in-service incurrence must be denied despite 
the documented incidents while on active duty and the Veteran's 
claims.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having compensable arthritis in the left knee, either 
foot, and/or the back within one year of his separation from 
either of his periods of active duty.  Accordingly, entitlement 
to service connection for left knee, foot, and back disorders 
based on a presumptive basis must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from his first period of active duty in 1958 
and his second period of active duty in 1970 and first seen with 
complaints, diagnoses, and/or treatment for a left knee disorder 
stating in 1999 (diagnosed as bursitis), foot disorders starting 
in 2000 (variously diagnosed as gout, plantar fasciitis, heel 
spur, bunion, a fracture, and a contusion), and back disorders 
starting in 1987 (variously diagnosed as arthritis and bulging 
discs) to be compelling evidence against finding continuity.  Put 
another way, the at least seventeen year gap between the 
Veteran's discharge from his second period of active duty and the 
first evidence of the claimed disorders weighs heavily against 
his claims.  See Maxson, supra; Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).  The Board also finds the absence of complaints, 
diagnoses, or treatment for any of the claimed disorders even 
more compelling given that fact that following the Veteran's 
separation from his second period of active duty in 1970 he 
continued to serve with a reserve component and his reserve 
component examinations, dated in March 1977, April 1978, March 
1979, April 1980, May 1981, May 1982, April 1983, April 1984, and 
April 1985, were also negative for evidence of left knee, foot, 
and/or back disorders except, as noted above, the June 1981  
reserve component treatment record that showed his complaints and 
treatment for third plantar stiffness diagnosed as a contusion 
and not a fracture or gout and the May 1982 reserve component 
examination that thereafter noted a history of a cosmetic partial 
amputation of the 2nd toe on his left foot.  

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with pain, limitation of motion, and/or swelling in 
his left knee, feet, and back during both of his periods of 
active duty and ever since that time.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also 
acknowledges that the Veteran's representative is competent to 
give evidence about what he can see.  However, upon review of the 
claims folders, the Board finds that the Veteran's and his 
representative's assertions that the claimant has had his current 
left knee, foot, and back disorders since service are not 
credible.  In this regard, the Veteran and his representative's 
claims are contrary to what is found in the in-service and post-
service medical records including the separation examinations 
from each of the claimant's periods of active duty and all the 
reserve component examinations.  In these circumstances, the 
Board gives more credence and weight to the medical evidence of 
record, which is negative for complaints, diagnoses, or treatment 
for any of the claimed disorders for at least seventeen years 
following his separation from his second period of active duty, 
than the Veteran's and his representative's claims.  See Maxson, 
supra.  Therefore, entitlement to service connection for left 
knee, foot, and back disorders based on post-service continuity 
of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's left 
knee, foot, and back disorders and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  

As to the Veteran's and his representative's assertions that the 
claimant's left knee, foot, and back disorders were caused by his 
military service, the Board acknowledges as it did above that the 
appellant is competent to give evidence about what he sees and 
feels and his representative is competent to give evidence about 
what he sees.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.   However, the Board finds that these 
disorders may not be diagnosed by their unique and readily 
identifiable features because special medical training is 
required to diagnose chronic disabilities of the left knee, foot, 
and back and therefore the presence of the disorders is a 
determination "medical in nature" and not capable of lay 
observation.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  Therefore, since laypersons are not capable of 
opining on matters requiring medical knowledge, the Board finds 
that their opinions that left knee, foot, and back disorders were 
caused by service not credible.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).

Based on the discussion above, the Board also finds that service 
connection for left knee, foot, and back disorders is not 
warranted based on the initial documentation of the disabilities 
after service because the weight of the competent and credible 
evidence is against finding a causal association or link between 
any of the post-service disorders and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for left 
knee, foot, and back disorders.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral hearing loss disability is 
granted.

Service connection for a left knee disorder is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a back disorder is denied.


REMAND

As to the claim of service connection for hypertension, the Board 
finds the post-remand February 2009 VA examination and May 2009 
addendum inadequate and therefore another remand for a new VA 
examination is required.  The Board has reached this conclusion 
because, while the February 2008 remand specifically asked that 
the examiner "provide an opinion as to whether it is at least as 
likely as not that the veteran's hypertension had its onset 
either in service or within one year of his separation from 
active duty," neither the initial examination report or the 
addendum provide answers that are responsive to the Board 
inquiry.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  Accordingly, the Board must once again 
remand this issue.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 19.9 
(2002); Stegall v. West, 11 Vet. App. 268 (1998) (holding that 
where the remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance).  

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should make arrangements with 
an appropriate VA medical facility for 
the Veteran to be afforded an examination 
to ascertain the origins or etiology of 
his hypertension.  The claims folders are 
to be provided to the examiner for review 
in conjunction with the examination.  
After a review of the record on appeal 
and an examination of the claimant, the 
examiner should provide answers to the 
following questions:
(a)	Is it at least as likely as not 
that the Veteran's hypertension was 
caused by either of his periods of 
active duty?
(b)	Is it at least as likely as not 
that the Veteran's hypertension 
manifested itself to a compensable 
degree within one year after his 
separation from either of his 
periods of active duty?
(c)	If the examiner concludes that 
the Veteran's hypertension first 
manifested itself after the 
Veteran's first period of active 
duty ended in March 1958 and before 
his second period of active duty 
started in January 1961, the 
examiner should thereafter provide 
an opinion as to whether the record 
contains clear and unmistakable 
evidence that the hypertension was 
not aggravated by his second period 
of active duty?

Note 1:  In providing answers to the 
above questions, the examiner should 
comment on the significance, if any, of a 
January 1970 service treatment record 
documenting that the Veteran's blood 
pressure at that time was elevated at 
140/98.

Note 2:  In providing answers to the 
above questions, the examiner is advised 
that the term "as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

Note 3:  In providing answers to the 
above questions, the examiner is advised 
that the term "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

2.	After undertaking the above development, 
the RO/AMC should provide the Veteran 
with updated VCAA notice in accordance 
with the Court's holding in Dingess, 
supra; 38 U.S.C.A. §§ 5103, 5103A; and 
38 C.F.R. § 3.159.  

3.	Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


